DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Amended Specification filed on 05/04/2021 has been accepted by the Examiner.
Claim Objections
Amended claims 7 and 11 filed on 05/04/2021 have been accepted by the Examiner.
Claim Interpretation
The 112f interpretations of claims 1, 7, 9, 10, 11, 12, 14, 20, and 21, have been removed. 
Claim Rejections - 35 USC § 112
Because the 112f interpretations of claims 10 and 20 have been removed, the indefiniteness rejections of claims 10 and 20 have also been removed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 13, 15-17, 18-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) (translation provided) in view of Valtorc Valves and Actuators (2015).

at least one milking cup (Figure 1: teat cup 3; Paragraph [0023] lines 230-232) having a first milk outflow opening (See zoomed in Figure 1 shown below with first outflow opening); 
a measuring chamber (Figure 1: measuring apparatus 9 with measuring vessel 11 and measuring chamber 11c inside) having a milk inlet which is in flow communication with the first milk outflow opening (See zoomed in Figure 1 shown below with inlet in communication with first outflow opening), with a second milk outflow opening (See zoomed in Figure 1 shown: second outflow opening is opening covered by flap 17) to a milk hose (Figure 1: line 20) and with a vacuum connection (Paragraph [0022] lines 223-226 and Paragraph [0025] lines 257-259); 
a level sensor (Figure 1: electrode 13 and 15) for measuring a milk level in the measuring chamber (Paragraph [0023] lines 237-238 and Paragraph [0025] lines 5-6); 
a controllable valve (Figure 1: flap 17) having an adjustable passage opening (Paragraph [0025] lines 257-259), which is provided in or downstream of the second milk outflow opening (Seen in Figure 1); 
a control unit which is operatively connected to the level sensor and the valve, and which is configured to adjust the passage opening of the valve on a basis of the measured milk level (Paragraph [0025] lines 264-269);
wherein the control unit is configured to adjust the passage opening (Paragraph [0025] lines 264-269) to an open or closed position during a part of the milking operation.

Valtorc Valves and Actuators (will be referred to as Valtorc) teaches, in the analogous art of valves, a dribble valve that has dual flow positions (seen under "Features") of an open position and a partially closed position (seen under "Flow Dampening").
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Ludwig and incorporated the dribble valve taught by Valtorc in order to control the valve between a fully open and a partially closed position to reduce flow rate and dampen flow by partially closing which reduces shock to the valves (seen under “Flow Dampening”).
Regarding claim 2, Ludwig as modified above teaches the milking system wherein the measuring chamber is directly and rigidly connected to the milking cup (Seen in zoomed in Figure 1 above; Paragraph [0024], if connected as close as possible would mean teat cup is attached directly to measuring apparatus making unit rigidly connected).
Regarding claim 4, Ludwig as modified above teaches a milking system wherein the control unit is configured to open the passage in the case of a rising milk level and close the passage in the case of a falling milk level (Paragraph [0025] lines 264-269, valve opens when milk reaches a certain level and closes to fill back up).
Ludwig does not teach to enlarge the passage opening and reduce the passage opening.
Valtorc teaches, in the analogous art of valves, a dribble valve that has dual flow positions (seen under "Features") that can be enlarged to an open position and reduced to a partially closed position (seen under "Flow Dampening") in order to reduce or increase flow rate (seen under "Filling Vessels").
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Ludwig and incorporated the dribble valve taught by Valtorc in order to control the valve between a fully open and a partially closed position to reduce flow rate and dampen flow by partially closing which reduces shock to the valves (seen under “Flow Dampening”).
Regarding claim 6, Ludwig as modified above teaches the milking system wherein the level sensor (electrode 13) extends substantially vertically over an internal height (height starting from below the level sensor and extending upward to the top of measuring chamber 11c) of the measuring chamber during milking (Seen in zoomed in Figure 1 shown above: electrode 13 extending vertically over internal height of measuring chamber 11c).
Regarding 8, Ludwig as modified above teaches the milking system wherein the valve is provided in the measuring chamber (Figure 1, flap 17 is inside measuring vessel 11).
Regarding claim 9, Ludwig as modified above teaches the milking system further comprising a milk flow meter which is configured to determine a milk flow through the second milk outflow opening on a basis of the passage opening of the valve (Paragraph [0026] lines 273-282; see 112f interpretation of claim 9 above, structure from specification states milk flow meter comprises of the level sensor, the valve, and control unit. Ludwig discloses a combination of the electrodes 13 and 15, the flap 17, and a process computer 25).
Regarding claim 13, Ludwig as modified above teaches the milking system wherein the measuring chamber has a cross section that increases away from the milk inlet (See zoomed in Figure 1 above: cross section smaller at milk inlet and clearly increases away from the inlet).
Ludwig as modified above teaches all aspects of the invention except that the cross section of the measuring chamber is rounded. It would have been an obvious matter of design choice to make the different portions of the measuring chamber of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 15, Ludwig as modified above teaches the milking system wherein the control unit is configured to control the valve in such a way that the milk level increases if the determined milk flow falls below a threshold value (Paragraph [0025] lines 257-259 and lines 264-269).
Regarding claim 16, Ludwig as modified above teaches the milking system wherein the milking cup and the measuring chamber form one rigid unit (Seen in zoomed in Figure 1 above; Paragraph [0024], "connected as close as possible" could mean that the teat cup is attached directly to measuring apparatus; being directly attached together would be "connected as close as possible," and make the unit rigidly connected).
Regarding claim 17, Ludwig as modified above teaches a milking system wherein the control unit is configured to continuously adjust the passage opening between an open and closed position (Paragraph [0025] lines 264-269, valve opens when milk reaches a certain level and closes to fill back up through vacuum cycles during milking process).
Ludwig does not teach the opening being adjusted between a smallest open position and a largest open position during a main milking phase of the milking operation.
Valtorc teaches, in the analogous art of valves, a dribble valve that has dual flow positions (seen under "Features") that can be enlarged to an open position and reduced to a partially closed position (seen under "Flow Dampening") in order to reduce or increase flow-rate (seen under "Filling Vessels").
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Ludwig and incorporated the dribble valve taught by Valtorc in order to control the valve between a fully open and a partially closed position to reduce flow rate and dampen flow by partially closing which reduces shock to the valves (seen under “Flow Dampening”).
Regarding claim 18, Ludwig as modified above teaches the milking system wherein the level sensor comprises a series of mutually separate electrodes (Figure 1: electrodes 13 and 15) which are electrically connectable via a sensor control unit (Paragraph [0023] lines 237-239 and Paragraph [0025] lines 257-259 and lines 264-269, is capable of or able to be connected via a sensor control unit).
Regarding claim 19, Ludwig as modified above teaches the milking system wherein the valve is provided in the second milk outflow opening (Figure 1: flap 17 is provided directly on second outflow opening).
Regarding claim 23, Ludwig as modified above teaches a milking system wherein the control unit is configured to set at least one position of the passage opening between an open and closed position during a main phase of the milking operation (Paragraph [0025] lines 264-269, valve opens when milk reaches a certain level and closes to fill back up through vacuum cycles during milking process).
Ludwig does not teach the passage opening being between a smallest open position and a largest open position.
Valtorc teaches, in the analogous art of valves, a dribble valve that has dual flow positions (seen under "Features") that can be enlarged to an open position and reduced to a partially closed position (seen under "Flow Dampening") in order to reduce or increase flow-rate (seen under "Filling Vessels").
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Ludwig and incorporated the dribble valve taught by Valtorc in order to control the valve between a fully open and a partially closed position to reduce flow rate and dampen flow by partially closing which reduces shock to the valves (seen under “Flow Dampening”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) in view of Valtorc Valves and Actuators (2015) as applied to claim 4 above, and further in view of Jenkins et al. (GB 2154007 A).
Regarding claim 5, Ludwig as modified above teaches the milking system wherein the control unit is configured to adjust the passage opening (Paragraph [0025] lines 264-269).
Ludwig does not teach that the passage opening is adjusted in such a way that the aim is a milk level which remains the same.

Jenkins et al. teaches valves V2 and V3 are adjusted by a controller in such a way that the aim is a milk level (in vessel El) which remains the same (Jenkins et al.: Figure 1; Page 2 lines 35-54).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Ludwig in view of Valtorc and incorporated the constant milk level in the measuring chamber taught by Jenkins et al. in order to avoid mixing milk and air that occurs when filling up an initially empty vessel (Jenkins et al.: Page 1 lines 7-25).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) in view of Valtorc Valves and Actuators (2015) as applied to claim 1 above, and further in view of Hoefelmayr (US 20110283810 A1).
Regarding claim 7, Ludwig as modified above teaches the milking system comprising a milking cup (Figure 1, teat cup 3).
Ludwig does not teach the milking system further comprising an inclination sensor for determining an inclination of the milking cup, wherein the control unit is operatively connected to the inclination sensor and is configured to correct the measured milk level on the basis of the determined inclination.
Hoefelmayr teaches an inclination sensor (Hoefelmayr: Figure 1, inclination sensor 239) for determining an inclination of a milking cup (Hoefelmayr: Paragraph [0171] lines 1-6, inclination of container 201), wherein a control unit is operatively connected to the inclination sensor and is configured to correct the measured milk level on the basis of the determined inclination (Hoefelmayr: Paragraph [0171] lines 1-22, evaluation unit can correct measured milk flow or milk quantity on basis of inclination measured).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Ludwig and incorporated the inclination sensor taught by Hoefelmayr in order to greatly reduce the corruption of measurements taken of the milk flow from the apparatus being held at any degree other than vertical (Hoefelmayr: Paragraph [0048]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) in view of Valtorc Valves and Actuators (2015) as applied to claim 9 above, and further in view of Boehm et al. (WO 2008141664 A1) (translation provided).
Regarding claim 10, Ludwig as modified above does not teach the milking system further comprising a pressure measuring device configured to measure a pressure difference over the valve and/or the passage opening.
Boehm et al. teaches a milking system further comprising a pressure measuring device (Boehm et al.: Figure 2, pressure sensor 8; Paragraph [0060] lines 539-540) configured to measure a pressure difference over the valve and/or the passage opening (Boehm et al.: Figure 2, pressure sensor 8 is disposed between container 9 and valve 6 along storage line 44).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Ludwig and incorporated the pressure measuring device taught by Boehm et al. in order to adjust vacuum pump level applied based off of pressure measurements of the measuring line in order to maintain for create negative pressure (Boehm et al.: Paragraph [0028] lines 261-263, Paragraph [0066]).
Regarding claim 20, Ludwig as modified above does not teach a milking system wherein the pressure measuring device comprises a first pressure sensor configured to measure a pressure in the measuring chamber, and a second pressure sensor to measure a pressure in the milk hose.
Boehm et al. teaches a milking system wherein the pressure measuring device (Boehm et al.: Figure 2, pressure sensors 4 and 8) comprises a first pressure sensor (pressure sensor 8) configured to measure a pressure in the measuring chamber (Boehm et al.: Figure 2, pressure sensor 8, disposed between container 9 and valve 6 along storage line 44; Paragraph [0060] lines 539-540), and a second pressure sensor (pressure sensor 4) to measure a pressure in the milk hose (Boehm et al.: Figure 2, pressure sensor 4, disposed along measuring line 30; Paragraph [0057] lines 508-511).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Ludwig and incorporated the first and second pressure sensors taught by Boehm et al. in order to adjust vacuum pump level applied based off of pressure measurements of the measuring line in order to maintain for create negative pressure (Boehm et al.: Paragraph [0028] lines 261-263, Paragraph [0066]).
Claims 11, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) in view of Valtorc Valves and Actuators (2015) as applied to claim 9 above, and further in view of Femmatt (US 20020156589 A1).
Regarding claim 11, Ludwig as modified above does not teach the milking system further comprising a height determining device configured to determine a milking height at which the measuring chamber is located during milking of the dairy animal, and wherein the milk flow meter is operatively connected to the height determining device and is configured to determine the milk flow on the basis of the determined milking height.
Femett teaches a milking system further comprising a height determining device (Fematt: Paragraph [0113], device can be optical detector) configured to determine a milking height at which the measuring chamber is located during milking of the dairy animal (Fematt: Paragraph [0036], can measure the height of a selected section i.e. the measuring chamber), and wherein the milk flow meter is operatively connected to the height determining device and is configured to determine the milk flow on the basis of the determined milking height (Fematt: Paragraph [0037], first detector is a part of milk flow meter therefore would be in connected to it, first detector measures height of selected section and second detector determines the selected section that has traversed and elapsed time over known distance).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Ludwig and incorporated the height determining device taught by Fematt to provide an additional method of calculating milkflow rate and also to track a maximum height of a selected section to ensure it is a height less than a height at which would occlude the conduit/hose (Fematt: Para [0034] lines 1-7).
Regarding claim 14, Ludwig as modified above does not disclose the milking system comprising an additional sensor for measuring a milk-related property.
Fematt teaches a milking system comprising an additional sensor for measuring a milk-related property (Fematt: Figure 6; Paragraph [0118], conductivity sensor 158).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Ludwig and incorporated the additional sensor taught by Fematt to provide a way to measure the conductivity of milk, which flow meters are well known in the art to utilize the measurement of milk conductivity (Fematt: Paragraph [0026]).
Regarding claim 21, Ludwig as modified above does not teach wherein the height determining device is configured to determine a valve height at which the valve is located during milking, and wherein the milk flow meter is configured to determine the milk flow on a basis of the valve height.
Fematt teaches wherein the height determining device (Fematt: Paragraph [0113], device can be optical detector) is configured to determine a valve height at which the valve is located during milking (Fematt: Paragraph [0036], can measure the height of a selected section i.e. the valve), and wherein the milk flow meter is configured to determine the milk flow on a basis of the valve height (Fematt: Paragraph [0037], first detector is a part of milk flow meter therefore would be in connected to it, first detector measures height of selected section andsecond detector determines the selected section that has traversed and elapsed time over known distance).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Ludwig and incorporated the height determining device taught by Fematt to provide an additional method of calculating milk flow rate and also to track a maximum height of a selected section to ensure it is a height less than a height at which would occlude the conduit/hose (Fematt: Para [0034] lines 1-7).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) in view of Valtorc Valves and Actuators (2015) as applied to claim 1 above, and further in view of Carrano et al. (EP 0784924 A1).
Regarding claim 12, Ludwig as modified above does not teach the milking system comprising a milk hose milk flow meter in or around the milk hose for measuring the milk flow.
Carrano et al. teaches a milking system comprising a milk hose milk flow meter (Carrano et al.: Figure 1, milk meter 22) in or around the milk hose for measuring the milk flow (Carrano et al.: Col. 2, lines 49-56).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Ludwig and incorporated the milk hose milk flow meter taught by Carrano et al. to provide a way to measure milk flow through the milk hose (Carrano et al.: Col. 1, lines 8-13).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) (translation provided) in view of Valtorc Valves and Actuators (2015) and Carrano et al. (EP 0784924 A1) as applied to claim 12 above, and further in view of Iwasaki (CN 102334015 A) (translation provided).
Regarding claim 22, Carrano discloses a milk hose milk flow meter (Carrano et al.: Figure 1, milk meter 22).
Carrano does not teach the milking system wherein the milk hose milk flow meter is a contactlessly measuring electrically or electromagnetically operated milk hose milk flow meter.
Iwasaki teaches a milk hose milk flow meter is a contactlessly measuring electrically or electromagnetically operated milk hose milk flow meter (Iwasaki: Paragraph [0006] lines 57-61, milk flow measurement device arranged in a milking pipeline, electrically controllable electromagnetic coil).
Accordingly, the prior art references teach that it is known that contactlessly measuring electrically operated milk flow meters and contact flow meters are functional equivalents for measuring flow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the contactlessly flow meter for the contact flow meter, because both elements were known equivalents for measuring milk flow (MPEP 2143).
Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the combination of Ludwig in view of Valtorc is not obvious because the flap 17 taught by Ludwig must be closed during the inflow of the milk when measuring and open when discharging, making the dribble valve having multiple open positions taught by Valtorc not an appropriate modification. However, in Paragraph [0025] lines 267-269 of the translation provided, Ludwig states “the milk flow profile is measured when the flap 17 is closed, is followed by at least one pulse cycle in which the flap 17 is open and both the amount of milk accumulated in the measuring vessel 11 and the amount of milk flowing in, can flow freely.” This clearly teaches that the flap 17 can be open during pulsation cycles in which milk can fill the measuring vessel and flow out of the flap 17 freely. It, therefore, would have been obvious to a person having ordinary skill in the art to modify the flap 17 taught by Ludwig and incorporate the dribble valve with multiple open positions taught by Valtorc to better control the flow rate of milk that is flowing freely during the pulsations where the valve is open in order to reduce flow rate and dampen flow by partially closing which reduces shock to the valves (seen under “Flow Dampening”)..
Applicant’s arguments, see page 9, filed 05/04/2021, with respect to claims 10 and 20 have been fully considered and are persuasive.  The 112b rejection of claims 10 and 20 have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van den Berg (US 6142098 A), Martin (US 5715856 A), Duncan (US 3919975 A), Lind (US 5083459 A), Tippetts (US 4771007 A), Diamant (US 4346596 A), Olrik (US 4306454 A), Schletter (US 4231324 A), Hocker (US 4188910 A), Gordon (US 4170198 A), Heidecker (US 4112758 A), Kapitulskiy (US 20030130808 A1), and Hutchings (US 3600944 A).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642